Per Curiam.

Haywood, Justice only in court.
-The plaintiff’s cause of action accrued by the assignment (the original promisee being beyond sea,) the act began to run upon his demand, and continued to do so all the time he stayed here ; and i*.» Withdraw ingto parts beyond the sea afterwards, will not sus*6pend its operation. The saving in the act only extends to such persons as were beyond the sea at the tinte when the action accrued ; not to such >vho were here when it accrues : and as he did not sue within three years after the accruing of the action, he is barred.
There was a verdict and judgment for the defendant.